COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-396-CV



IN RE CHARLES WALTER HILL	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  An appellate court has no authority to mandamus a district clerk unless the clerk is interfering with the court’s jurisdiction.  
See
 
Tex. Gov’t Code Ann. 
§ 22.221(a)-(b) (Vernon 2004) (providing that court of appeals may issue writ of mandamus only against district and county judges, or as necessary to enforce jurisdiction of appellate court); 
In re Washington
, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding); 
In re Coronado
, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding).   



Relator’s petition does not involve a complaint that the district clerk is interfering with this court’s jurisdiction.  Accordingly, relator’s petition for writ of mandamus is denied.

PER CURIAM





PANEL  B:  MCCOY, LIVINGSTON, and WALKER, JJ. 



DELIVERED:  November 29, 2007  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.